Citation Nr: 0327373	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for Department of Veterans Affairs benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The appellant's claim of entitlement to disability benefits 
was first denied in a December 1985 determination from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO) because the appellant's service did not 
establish him as a veteran for VA purposes.  

This matter is before the Board on appeal from an October 
2001 determination from the VARO that again denied the claim 
because the appellant's service did not establish him as a 
veteran for VA purposes.  The appellant moved to Nevada over 
fifteen years ago, but the Manila, Philippines VARO has 
retained jurisdiction of the case.  

In December 2002, the case was remanded to afford the 
appellant a hearing before the Board, which was accomplished 
at a video hearing before the Board in April 2003.  This 
matter is now before the Board for appellate review.  


FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. §§ 101(2), 107, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is a veteran who is entitled 
to VA benefits.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
The term "veteran" means a person who served in the active 
military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  Certain service with the 
Philippine Scouts, the Commonwealth Army of the Philippines, 
and guerrilla service is considered to be qualifying service.  
See 38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§  3.8, 3.9 
(2002).  

The appellant contends that his eligibility for VA benefits 
derives from guerrilla service for the United States military 
from April 22, 1943 to April 5, 1945.  In support of his 
claim, he submitted a July 2001 formal application, lay 
statements, affidavits by purported service friends and 
friends after service, Philippine military documents, his 
private doctor's death certificate, and his own private 
medical records.  

The appellant's July 2001 formal application asserts that he 
served from April 22, 1943 to April 5, 1945 as an 
intelligence officer who attained the rank of second 
lieutenant.  His lay statements assert that he contracted 
malaria and asthma during recognized guerrilla service during 
World War II, that a private doctor treated him for malaria 
and asthma during service, and that he wounded his right leg 
during combat in December 1944.  He asserts that he cannot 
provide records of the private treatment in service because 
the doctor died and the records were destroyed.  The November 
1957 affidavit by a purported organizer of the appellant's 
guerrilla unit and January 1992 affidavits by two purported 
service friends assert that the appellant served in a 
recognized guerrilla unit as an intelligence officer and that 
the appellant suffered malaria in service.  They insist that 
the appellant's guerrilla service was unrecognized only 
because he was released for private medical treatment for 
malaria one month before his entire guerrilla unit was 
officially recognized by the United States military and 
because, after medical treatment, he went straight into a 
civilian job and never returned to the unit.  The January 
1985 and October 1985 affidavits by two friends after service 
assert that the appellant incurred multiple fractures in an 
October 1964 motor vehicle accident, approximately twenty 
years after service.  

The Philippine military documents confirm that the appellant 
rendered honorable military service as a second lieutenant 
with a Philippine guerrilla unit during World War II and that 
he was conferred with full Philippine military veteran status 
for service from December 8, 1941 to June 3, 1945, when he 
was discharged to his former civilian status as a Philippine 
government employee.  

An October 2000 death certificate confirms that the 
appellant's private doctor, who purportedly treated his 
wounded leg and malaria in service, died in April 1983.  The 
appellant's private medical records include diagnoses of mild 
hypertrophic osteophytes in some lumbar vertebrae in January 
1975, recurrent sciatica in July 1985, bronchiectasis in 
October 1985, right hilar pneumonia in May 1998, upper 
respiratory infection, dehydration, and probable pulmonary 
arterial hypertension in January 1999, and moderately severe 
chronic obstructive pulmonary disease and bronchiectasis in 
June 2001.  November 1985 private medical certificates also 
include diagnoses of chronic lung disease and ulcer since 
July 1985 and sciatica secondary to herniated disc from 
January 1975 to February 1975.  

Unfortunately, the VA may not accept any of these documents 
as proof of service in the United States military because the 
documents were not issued by the service department.  The VA 
may only accept evidence of service submitted by a claimant 
when (1) the evidence is a document issued by the service 
department, and (2) the document contains needed information 
as to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  See 38 C.F.R. 
§ 3.203 (2002).  In this case, the evidence submitted by the 
appellant does not meet the first of these requirements.  
Moreover, while the copies of the private doctor's death 
certificate and the appellant's private medical records 
appear to be genuine, they do not include any information 
about the length, time, and character of the appellant's 
service.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, the VA shall request 
verification of service from the service department.  See 
38 C.F.R. § 3.203.  In this case, the RO requested 
certification from the service department of the appellant's 
records in November 1984.  The appellant's last name, first 
name, Social Security number, date of birth, and dates of 
alleged service were provided to the service department.  A 
certified service department record, dated May 1985, clearly 
states that this appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Since May 1985, the appellant has submitted no new 
information that would warrant additional inquiry to the 
service department.  

The appellant's formal application and lay statements allege 
the same dates of service, which the service department 
investigated in May 1985.  Even if copies of the private 
doctor's death certificate and the appellant's private 
medical records provide accurate information, the VA may not 
accept such documents as proof of service in the United 
States military because, again, they do not include any 
information about the length, time, and character of any 
service in the United States Armed Forces.  

The VA is bound by the service department findings that the 
appellant has no service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board has no legal basis on which the appellant's claim 
can be granted.  As the law and not the evidence is 
dispositive on this issue, the claim must be denied because 
of lack of legal entitlement.  38 U.S.C.A. §§ 101(2), 107, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board regrets that a more favorable decision could not be 
made in this case.




ORDER

As a matter of law, entitlement to disability benefits is 
denied because the appellant's service does not establish him 
as a veteran for VA purposes.  



	                        
____________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

